                                            Case 3:20-cr-00015-JD Document 64 Filed 11/23/20 Page 1 of 9




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       UNITED STATES OF AMERICA,                       Case No. 20-cr-00015-JD-1
                                                        Plaintiff,
                                   8
                                                                                           ORDER RE MOTION TO SUPPRESS
                                                 v.
                                   9
                                                                                           Re: Dkt. No. 34
                                  10       ARTIS MALCOLM CRENSHAW,
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Defendant Artis Malcolm Crenshaw is charged with violating 18 U.S.C. § 922(g), felon in

                                  14   possession of a firearm and ammunition. Dkt. No. 1. He moves to suppress evidence obtained

                                  15   during a traffic stop of a car in which he was a passenger. Dkt. No. 34. The record is

                                  16   straightforward and well-documented, and the Court has resolved the motion solely on the basis of

                                  17   undisputed facts. The motion is denied.

                                  18                                             BACKGROUND

                                  19          At approximately 5:35 p.m. on December 12, 2019, Concord Police Department (CPD)

                                  20   officers Roberts and Alvarado were on patrol duty in a marked police vehicle in Antioch,

                                  21   California. See Dkt. No. 42 ¶ 4 (Alvarado Declaration); Dkt. No. 43 ¶ 4 (Roberts Declaration).1

                                  22   The officers were in Antioch as part of a “Vehicle Theft Suppression Enforcement Team” (V-

                                  23   SET) for Contra Costa County. Dkt. No. 43 ¶ 3. V-SET is a multi-agency law enforcement task

                                  24   force staffed by patrol officers from participating departments such as the CPD, the Antioch Police

                                  25   Department, the Contra Costa Sheriff Department, and several others, who conduct anti-car theft

                                  26
                                       1
                                  27     The facts are pieced together from body cam videos that were not transcribed, see Dkt. No. 34-2,
                                       Exhs. D & E, and evidentiary declarations. The declarations frequently describe events that are
                                  28   also shown in the videos, and the citations to them are not meant to displace or slight the video
                                       evidence in any way. The facts recounted here are not materially disputed.
                                            Case 3:20-cr-00015-JD Document 64 Filed 11/23/20 Page 2 of 9




                                   1   operations throughout the county on a rotating assignment basis. Id. In December 2019, the V-

                                   2   SET team was assigned to Antioch. Id.

                                   3           Officers Alvarado and Roberts spotted a car in the process of parking at a store. Id. ¶ 5.

                                   4   This was in the area of E. 18th Street in Antioch. Id. ¶ 4. The officers had been advised in a V-

                                   5   SET briefing that this area was known to the Antioch police as being associated with stolen

                                   6   vehicles and other criminal problems. Id.

                                   7           The officers ran a check on the vehicle’s registration and determined that it was expired.

                                   8   Id. ¶ 5. After the car pulled out of the lot and was driving down a street, the officers pulled it over

                                   9   for the registration violation. Id.

                                  10           Officer Alvarado walked to the driver side of the car, and Officer Roberts went to the

                                  11   passenger side. Id. ¶ 6. CPD Sergeant Sansen arrived on the scene, and also went to the passenger

                                  12   side. Officer Roberts’ and Sergeant Sansen’s body cameras were on during the ensuing events,
Northern District of California
 United States District Court




                                  13   see Dkt. No. 34-2, Exhs. D & E; Officer Alvarado’s camera was not activated, see Dkt. No. 42 ¶ 8.

                                  14           Three individuals were inside the car. Crenshaw was seated in the back, and the driver and

                                  15   a female passenger were seated up front. Officer Alvarado asked the driver for his license and

                                  16   registration. Dkt. No. 42 ¶ 6. The driver shuffled through some papers and said he didn’t have a

                                  17   license. Id. He looked through more papers to find a registration. Id. While Officer Alvarado

                                  18   was speaking with the driver, Officer Roberts got an identification from the female passenger in

                                  19   the front seat. Dkt. No. 43 ¶ 6. He asked Crenshaw for his identification and whether he was on

                                  20   probation or parole. Id. Officer Roberts did this pursuant to his training for officer safety. Id.

                                  21   Crenshaw promptly provided his name and birthdate, and said he was on probation for a drug-

                                  22   related conviction. Id. Crenshaw did not object in any way to Officer Roberts’ questions.

                                  23           Officer Roberts called dispatch for a records check on Crenshaw and the other passenger.

                                  24   A dispatch officer advised that Crenshaw was on post-release community supervision (PRCS).

                                  25   The records check took approximately 95 seconds to complete. Id. ¶ 6. Officer Roberts talked

                                  26   with the passengers at the same time that Officer Alvarado discussed the registration issue with the

                                  27   driver. Dkt. No. 42 ¶ 7; Dkt. No. 43 ¶ 6.

                                  28
                                                                                          2
                                            Case 3:20-cr-00015-JD Document 64 Filed 11/23/20 Page 3 of 9




                                   1          At this point, the relatively calm tenor of the interaction changed. Officer Roberts

                                   2   understood Crenshaw’s PRCS status to mean he was subject to a search, and the officer opened

                                   3   the rear passenger door to ask Crenshaw to step out. Dkt. No. 43 ¶ 7. Crenshaw hesitated and

                                   4   made a gesture of reaching behind his back. This alarmed Officer Roberts, who feared Crenshaw

                                   5   might be going for a weapon. Id. He grabbed Crenshaw’s arm and asked what he was doing.

                                   6   Crenshaw pulled his arm away and told Officer Roberts not to grab him. Id. Officer Roberts

                                   7   repeated the command to get out of the car. Id. After Crenshaw complied, he spun around

                                   8   abruptly to face Officer Roberts. Id. ¶ 8. This again caused a safety concern, and Officer Roberts

                                   9   and Sgt. Sansen grabbed Crenshaw, who tried to pull away. Id. The officers swept Crenshaw’s

                                  10   legs out from under him, and brought him to the pavement. Id. A brief scuffle ensued until the

                                  11   officers were able to handcuff Crenshaw. Officer Roberts patted Crenshaw down, and found in

                                  12   his jacket pocket a 9mm semi-automatic handgun, a loaded 9 mm magazine, and a black bag
Northern District of California
 United States District Court




                                  13   containing six unexpended 9 mm rounds. Id. ¶ 9. Crenshaw sustained a minor cut and some

                                  14   abrasions on his face from the take-down, and Officer Roberts sustained a one-inch laceration on

                                  15   his elbow. Id. ¶ 8.

                                  16          Crenshaw was forbidden to have a firearm or ammunition under the terms of his PRCS.

                                  17   See Cal. Penal Code § 3453(m). He was indicted for being a felon in possession of a handgun in

                                  18   violation of 18 U.S.C. § 922(g)(1) in January 2020. Dkt. No. 1.

                                  19                                             DISCUSSION

                                  20          Crenshaw raises a variety of challenges to the stop and subsequent search. Most of them

                                  21   are readily decided against suppression. Crenshaw says that the CPD officers were not authorized

                                  22   to conduct law enforcement activities in Antioch because it was outside of their “precinct.” Dkt.

                                  23   No. 34 at 5. For this proposition, Crenshaw cites United States v. Cooley, 919 F.3d 1135 (9th Cir.

                                  24   2019), which reviewed an Indian tribe’s authority to enforce criminal laws on tribal lands. The

                                  25   questions of Indian sovereignty and tribal law discussed in Cooley have nothing at all to do with

                                  26   the traffic stop and search here, and the case provides no support for an out-of-precinct theory.

                                  27          The record also weighs against Crenshaw on this issue. The CPD officers were on patrol

                                  28   in Antioch under the multi-agency V-SET program to combat car theft throughout Contra Costa
                                                                                         3
                                            Case 3:20-cr-00015-JD Document 64 Filed 11/23/20 Page 4 of 9




                                   1   County. They were properly on duty in Antioch. See also Cal. Penal Code § 830.1(a)(2)

                                   2   (extending municipal police officers’ authority to any county where they have “prior consent” to

                                   3   operate). Crenshaw does not meaningfully dispute this, and says only that the government should

                                   4   have produced a “signed consent by the Antioch Police Department.” Dkt. No. 45 at 8. Why that

                                   5   is so is not explained. In any event, the evidence adduced by the government is enough to

                                   6   establish the propriety of the CPD officers’ presence in Antioch.

                                   7          Crenshaw’s suggestion the officers should have used a “less intrusive” means of

                                   8   proceeding, such as ticketing the car while it was parked rather than stopping it later, is of no

                                   9   moment. The Supreme Court has “repeatedly refused to declare that only the ‘least intrusive’

                                  10   search practicable can be reasonable under the Fourth Amendment.” City of Ontario, Cal. v.

                                  11   Quon, 560 U.S. 746, 763 (2010) (quoting Vernonia Sch. Dist. 47J v. Acton, 515 U.S. 646, 663

                                  12   (1995)). To hold otherwise “could raise insuperable barriers to the exercise of virtually all search-
Northern District of California
 United States District Court




                                  13   and-seizure powers because judges engaged in post hoc evaluations of government conduct can

                                  14   almost always imagine some alternative means by which the objectives of the government might

                                  15   have been accomplished.” Id. (internal citations and quotations omitted). In addition, a car stop

                                  16   along the lines of what happened here is a well-established method of responding to a traffic

                                  17   violation. See, e.g., United States v. Willis, 431 F.3d 709, 714-15 (9th Cir. 2005).

                                  18          The physical scuffle that occurred also does not invalidate the search and seizure. To be

                                  19   sure, “excessive use of force can render a search unreasonable.” United States v. Ankeny, 502

                                  20   F.3d 829, 836 (9th Cir. 2007). But the key concept is “excessive,” meaning that the search was

                                  21   conducted with “intolerable intensity.” United States v. Becker, 929 F.2d 442, 446 (9th Cir.

                                  22   1991). The take-down of Crenshaw was conducted with minimal physical force, without the use

                                  23   of weapons or devices, and was over within seconds. It was done in response to movements by

                                  24   Crenshaw that reasonably prompted concerns about officer safety. These circumstances do not

                                  25   warrant suppression for intolerable conduct. See Graham v. Connor, 490 U.S. 386, 396-97

                                  26   (1989); Ankeny, 502 F.3d at 833 & n.1.

                                  27          For good reason, Crenshaw does not contend that the officers lacked probable cause to stop

                                  28   the car. Officers may stop a car when they have “at least reasonable suspicion” of a traffic
                                                                                          4
                                            Case 3:20-cr-00015-JD Document 64 Filed 11/23/20 Page 5 of 9




                                   1   violation. Willis, 431 F.3d at 714. “A lawful roadside stop begins when a vehicle is pulled over

                                   2   for investigation of a traffic violation. The temporary seizure of driver and passengers ordinarily

                                   3   continues, and remains reasonable, for the duration of the stop.” Arizona v. Johnson, 555 U.S.

                                   4   323, 333 (2009). The CPD officers did a visual check of the car and confirmed with dispatch that

                                   5   it was not legally registered, and so was being operated in violation of California law. See Cal.

                                   6   Veh. Code § 4000(a). Consequently, it was lawful for the officers to stop the car for investigation.

                                   7          Crenshaw’s remaining argument for suppression is that stop was “unconstitutionally

                                   8   prolonged.” Dkt. No. 34 at 7-8. Crenshaw says that the officers “unreasonably extended” the stop

                                   9   by asking about identification, parole status, and the like. Id. at 7. Crenshaw does not dispute that

                                  10   approximately 5 minutes elapsed from the initial stop to the dispatch report of his PRCS status.

                                  11   This is the salient period when the traffic violation was being discussed with the driver, and before

                                  12   Officer Roberts knew that Crenshaw was subject to a suspicionless search by virtue of his PRCS
Northern District of California
 United States District Court




                                  13   status. Approximately 8 minutes elapsed from the beginning of the stop to the discovery of the

                                  14   firearm and ammunition.

                                  15          For the undue duration challenge, Crenshaw relies on Rodriguez v. United States, 575 U.S.

                                  16   348 (2015), and two cases applying it in our circuit, United States v. Landeros, 913 F.3d 862 (9th

                                  17   Cir. 2019), and United States v. Evans, 786 F.3d 779 (9th Cir. 2015). Rodriguez involved a stop

                                  18   for a traffic infraction that was prolonged to do a dog sniff for drugs after the traffic violation had

                                  19   been resolved with a written warning. See Rodriguez, 575 U.S. at 351-53. The Supreme Court

                                  20   concluded that “a police stop exceeding the time needed to handle the matter for which the stop

                                  21   was made violates the Constitution’s shield against unreasonable seizures.” Id. at 350. Landeros

                                  22   applied Rodriguez to conclude that an officer could not prolong a stop after resolving a speeding

                                  23   violation to press a passenger to identify himself. Landeros, 913 F.3d at 864. In Evans, the circuit

                                  24   court determined that Rodriguez barred an officer from prolonging a traffic stop to do an ex-felon

                                  25   registration check and a dog sniff for drugs after telling the driver he wouldn’t get a ticket. Evans,

                                  26   786 F.3d at 783, 786.

                                  27          All three cases turned on the principle that a stop to investigate a traffic infraction may last

                                  28   no longer than is necessary to effectuate that purpose, and attend to the officer’s safety. See
                                                                                          5
                                            Case 3:20-cr-00015-JD Document 64 Filed 11/23/20 Page 6 of 9




                                   1   Rodriguez, 575 U.S. at 354; Landeros, 913 F.3d at 866; Evans, 786 F.3d at 785-86. Authority for

                                   2   the seizure ends when the tasks related to the traffic infraction have been completed, or reasonably

                                   3   should have been completed. Rodriguez, 575 U.S. at 354. A stop may be prolonged after that

                                   4   point to investigate other conduct, but only if further detention is supported by reasonable

                                   5   suspicion of a crime independent of the basis for the stop. See id. at 357-58; Landeros, 913 F.3d

                                   6   at 866; Evans, 786 F.3d at 788.

                                   7          Consequently, the key question for the Fourth Amendment challenge here is whether the

                                   8   CPD officers improperly prolonged the stop after the registration issue had been resolved to

                                   9   conduct an unrelated investigation of Crenshaw. They did not. Officer Roberts asked Crenshaw

                                  10   for his identification and about his probation status, which took about one minute to do, at the

                                  11   same time that Officer Alvarado was talking with the driver and waiting for him to produce a valid

                                  12   registration. Nothing in the record indicates that this simultaneous interaction prolonged the
Northern District of California
 United States District Court




                                  13   traffic stop in any way, or that the CPD started interacting with Crenshaw only after the traffic

                                  14   stop had been resolved. It is also worth noting that Officer Roberts did not “demand” Crenshaw’s

                                  15   identification, but simply asked for it, which further distinguishes Landeros. See Landeros, 913

                                  16   F.3d at 870 (noting this distinction); see also United States v. Diaz-Castaneda, 494 F.3d 1146,

                                  17   1152 (9th Cir. 2007) (officers may “ask people who have legitimately been stopped for

                                  18   identification”). Crenshaw identified himself and advised the officer of his post-conviction status

                                  19   without objection. All of these circumstances are materially different from those in Rodriguez and

                                  20   related cases, and so there is no basis for suppression on the grounds of unlawful prolongation.

                                  21          Officer Roberts’ discussion with dispatch does not change this conclusion. Crenshaw says

                                  22   that Officer Alvarado can be heard talking with dispatch after Officer Roberts did. Although not

                                  23   entirely clear in Crenshaw’s briefs, the point appears to be that consecutive conversations with

                                  24   dispatch might have improperly prolonged the traffic stop. The problem for Crenshaw is that the

                                  25   dispatch audio recording demonstrates that the officers were speaking with two different

                                  26   dispatchers. See Dkt. No. 45-2, Exh. G. Officer Roberts did not take up dispatch time or

                                  27   resources that Officer Alvarado could have used to complete the traffic stop.

                                  28
                                                                                         6
                                            Case 3:20-cr-00015-JD Document 64 Filed 11/23/20 Page 7 of 9




                                   1          Crenshaw glosses over these facts to suggest that the officers were strictly limited to

                                   2   talking with the driver about the registration problem, and should not have asked the passengers

                                   3   questions at any time. But Rodriguez plainly held that officers may pursue “unrelated checks”

                                   4   during a traffic stop so long as they “do not measurably extend the duration of the stop.” Id.

                                   5   (quoting Arizona v. Johnson, 555 U.S. 323, 333 (2009)). For example, the officers in Rodriguez

                                   6   asked the passenger for his identification, questioned him about the reasons for being in the car,

                                   7   and ran a records check on him after doing the same for the driver. Id. at 351. The Supreme Court

                                   8   had no problem with this conduct because it did not unreasonably extend the stop beyond the

                                   9   bounds of the traffic violation. Rodriguez cited several other decisions that reached the same

                                  10   conclusion. See, e.g., Arizona, 555 U.S. at 333 (“An officer’s inquiries into matters unrelated to

                                  11   the justification for the traffic stop, this Court has made plain, do not convert the encounter” into

                                  12   an unlawful seizure “so long as those inquiries do not measurable extend the duration of the
Northern District of California
 United States District Court




                                  13   stop”); Muehler v. Mena, 544 U.S. 93, 101 (2005) (questioning detainee about immigration status

                                  14   during gang-related investigation permissible because it did not extend duration of detention);

                                  15   Illinois v. Caballes, 543 U.S. 405, 407-08 (2005) (dog sniff for drugs during traffic stop

                                  16   permissible because it did not extend length of stop).

                                  17          Crenshaw’s effort to read Landeros and Evans differently is misdirected. See, e.g., Dkt.

                                  18   No. 45 at 1. He plucks a snippet from Landeros to say that asking for passenger identification is

                                  19   not within the scope of a traffic stop, and one from Evans to similar effect for an ex-felon

                                  20   registration check. See Landeros, 913 F.3d at 868; Evans, 786 F.3d at 786. This fails to see the

                                  21   forest for the trees. The context of both cases was the prolongation of a stop after a traffic

                                  22   infraction had been resolved to pursue additional investigations. Here, Crenshaw was questioned

                                  23   during the registration investigation, and the questions put to him had no measurable effect on the

                                  24   duration of the stop.

                                  25          Crenshaw made a cursory suggestion for the first time in a reply brief that the stop was

                                  26   unlawfully prolonged because Officer Alvarado asked for a probation check on the driver. Dkt.

                                  27   No. 45 at 2. Why Crenshaw did not raise this in his main brief is not clear, and the Court would

                                  28   be well within bounds to disregard it as untimely. See United States v. Bentson, 947 F.2d 1353,
                                                                                          7
                                            Case 3:20-cr-00015-JD Document 64 Filed 11/23/20 Page 8 of 9




                                   1   1356 (9th Cir. 1991). Even so, the point is not well taken. Running a record and warrants check

                                   2   on the driver of a car is perfectly legitimate in a traffic stop. See Rodriguez, 575 U.S. at 355. The

                                   3   probation check was done at the same time, and did not prolong the stop. See Evans, 786 F.3d at

                                   4   787 (ex-felon registration check problematic when done “after” traffic stop was completed

                                   5   (emphasis in original)).

                                   6          The search of Crenshaw’s person was also legal. Crenshaw does not dispute that he was

                                   7   on PRCS status at the time of the traffic stop. Officers may order passengers out of a lawfully

                                   8   stopped vehicle, see Maryland v. Wilson, 519 U.S. 408, 415 (1997), and Crenshaw’s PRCS status

                                   9   provided an independent basis to search him. As the Court has determined, “an officer’s advance

                                  10   knowledge of a search condition validates a subsequent warrantless search.” United States v.

                                  11   Miller, No. 4:15-CR-00197-JD-1, 2016 WL 80565, at *2 (N.D. Cal. Jan. 7, 2016), aff’d, 694 F.

                                  12   App’x 609 (9th Cir. 2017) (unpublished). PRCS “provides for local post-incarceration
Northern District of California
 United States District Court




                                  13   supervision of less serious offenders by a county department rather than the state parole

                                  14   authorities,” and every PRCS participant is “subject to search at any time of the day or night, with

                                  15   or without a warrant,” of his person, residence, or possessions. Id. (quoting Cal. Penal Code §

                                  16   3453(f)). The California Supreme Court treats a warrantless search condition as “tantamount to a

                                  17   suspicionless search condition.” Id. (quoting People v. Douglas, 240 Cal. App. 4th 855, 864 n.7

                                  18   (Cal. Ct. App. 2015)). California courts also treat “PRCS as comparable to parole rather than

                                  19   probation,” which means that suspicionless searches of PRCS participants are permitted so long as

                                  20   they are “not conducted arbitrarily, capriciously or for harassment.” Id. (citations omitted).

                                  21          Crenshaw’s search was well within these provisions. Officer Roberts knew about the

                                  22   search condition before he patted Crenshaw down, and knew that “people on PRCS are subject to

                                  23   searches by law enforcement.” Dkt. No. 43 ¶ 7. Nothing in the record indicates that the search

                                  24   was arbitrary or harassing, or done for an improper purpose or in an improper manner. See United

                                  25   States v. Cervantes, 859 F.3d 1175, 1183 (9th Cir. 2017), as amended (Sept. 12, 2017).

                                  26          That resolves all of Crenshaw’s substantive challenges to the search and seizure. The

                                  27   Court’s conclusions are based on the undisputed evidence in the record, which eliminated any

                                  28   need for an evidentiary hearing. See United States v. Howell, 231 F.3d 615, 620 (9th Cir. 2000);
                                                                                         8
                                            Case 3:20-cr-00015-JD Document 64 Filed 11/23/20 Page 9 of 9




                                   1   United States v. Jackson, No. 4:19-CR-00010-JD-1, 2020 WL 6047235, at *1 (N.D. Cal. Oct. 13,

                                   2   2020). The body camera footage largely eliminated material disputes about the events during the

                                   3   stop, and the parties did not identify any significant factual disagreements of import. At oral

                                   4   argument and in a reply brief, Crenshaw’s counsel suggested that Officer Alvarado might have

                                   5   asked the driver about his probation status while discussing the registration issue. Counsel did not

                                   6   cite any solid evidence to that effect, and it appears to be entirely speculative. Even assuming it

                                   7   happened, it would not change the conclusion that the stop was not improperly prolonged.

                                   8          IT IS SO ORDERED.

                                   9   Dated: November 23, 2020

                                  10

                                  11
                                                                                                    JAMES DONATO
                                  12                                                                United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         9
